DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The examiner carefully reviewed the amended and new claims and finds that the prior art does not teach or suggest a peripheral frame for a photovoltaic cell array comprising a locking frame member with deformable clamping portion, wherein the locking frame member is perimetrically elongated in length and coupled to a pair of primary frame members to form an integral part of the peripheral frame. At most, the prior art references disclose the recited clamping portion feature as discrete attachment components separate from and non-integral to the peripheral frame.
For instance, STEPHAN (US 2016/0111996 A1) illustrates in Figure 8A an elongated locking member having a deformable clamping portion with captive bolt, but does not disclose that this is made an integral part of or functions as one side of a peripheral frame.
Essentially, no prior art reference teaches or suggests the frame member having an integrated deformable clamping portion. The examiner interprets the language of both independent claims 1 and 32 as requiring this feature, and not inclusive of mounting systems where the deformable clamping portion is a separable component that can be detached from the peripheral frame.

    PNG
    media_image1.png
    753
    584
    media_image1.png
    Greyscale

Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721